Citation Nr: 0017083	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease (DDD) of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from December 1980 to 
August 1989.

This appeal arose from a June 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
DDD of the lumbar spine.  At that time, a noncompensable 
evaluation was assigned.  In January 1999, the RO issued a 
rating action which increased the evaluation assigned to the 
low back DDD to 10 percent.

The veteran has contended that his low back disorder is more 
disabling than the current disability evaluation would 
suggest.  He has asserted that he suffers from constant, 
daily pain, as well as muscle spasms.  He indicated that he 
was being treated by a private physician, who had provided 
him with medication.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The record contains a May 1998 statement from J. B. Bieltz, 
D.O., who indicated that he had been treating the veteran for 
"quite some time."  While this statement included a 
physical evaluation of the veteran's condition, no clinical 
records documenting his treatment were obtained.  Moreover, 
the veteran indicated in his January 1999 substantive appeal 
that his doctor had prescribed Feldene for his back.  Whether 
this is the same physician noted above or another is unclear.  
However, it is determined that the RO should request that the 
veteran provide the names and addresses of all physicians 
from whom he has sought treatment for his back disorder.

The veteran also suggested in his January 1999 substantive 
appeal that his symptoms had worsened since the October 1998 
VA examination.  For example, he stated that he was 
experiencing muscle spasms, which were not identified by the 
VA examination.  He also referred to constant daily pain.  
Given his assertions, it is found that another VA examination 
should be conducted.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances, it is found that additional 
assistance would be helpful, and this case will be REMANDED 
to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health-care providers 
from whom he has sought treatment for his 
service-connected DDD of the low back.  
He should be requested to sign and return 
consent forms authorizing the release to 
VA of all records indicated, to include 
those in the possession of J. B. Bieltz, 
D.O.  

	Once this information has been 
received, the RO should contact all 
health-care providers named and request 
copies of the veteran's clinical records.  
The RO must also obtain the records held 
by J. B. Bieltz, Thomson Orthopedics and 
Sports Medicine, 604 Ware Street, 
Thomson, Georgia 30824.

	Once these records have been 
obtained, they should be associated with 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected DDD of 
the lumbar spine.  The claims folder must 
be made available to the examiner to 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
she/he has reviewed the claims folder.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the lumbar spine.  
The examiner must obtain active and 
passive ranges of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the segment of the spine is 
used repeatedly.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Once the above development has been 
completed, the RO should readjudicate the 
veteran's claim for an increased 
evaluation for his service-connected DDD 
of the lumbar spine.  If the decision 
remains adverse to the appellant, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration if 
otherwise in order.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




